Citation Nr: 0325461	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  entitlement to service connection for multiple lipomas 
and/or neurofibromas.  

2.  Entitlement to service connection for soft tissue 
sarcoma.

3.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
has been treated for skin disorder and/or 
heart disease by Gerald Brown, D.O., 406 
Kent, Portland MI 48875.  Make 
arrangements to obtain complete clinical 
records, to include biopsy results or 
other pertinent diagnostic test results.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Battle 
Creek, MI for any treatment for skin 
condition and/or heart disease during the 
period of 2000 to the present, to include 
records concerning the Agent Orange 
Registry examination conducted in 
approximately August/September 2000.  
Please obtain following type(s) of 
records: Notes, Consults, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), 
Procedures, Problem List, and Confirmed 
Diagnoses.

3.  Send a letter to the veteran 
requesting that he provide the following 
information/evidence:
medical evidence showing diagnosis of 
soft tissue sarcoma; and
documents concerning his participation in 
lawsuits related to Agent Orange exposure 
in 1976 and 1983.

4.  After obtaining as many of the above 
records as possible, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:  appropriate 
examination(s) to determine the etiology 
of the veteran's current skin condition, 
to include whether it is related to Agent 
Orange exposure.  Send the claims folder 
to the examiner(s) for review of 
pertinent documents.
In rendering an opinion as to the 
etiology of the veteran's skin condition, 
the examiner's attention is directed to 
opinions from Roy Bergman, M.D., 
indicating that the veteran's ulcerated 
lesions on the legs are consistent with 
"a syndrome of Agent Orange 
intoxication;" that he has multiple 
problems that "may have been caused by, 
or at least exacerbated by, exposure to 
Agent Orange;" that the subcutaneous 
tumors may also be congenital in origin; 
and that the veteran "has neurologic and 
dermatologic symptoms consistent with 
Agent Orange exposure and toxicity."  
Please provide a complete medical 
rationale, to include supporting 
scientific studies, if appropriate, when 
rendering your opinion(s).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





